﻿29.	 Permit me, Sir, on behalf of the Government and the people of Ghana, to congratulate you on your election as President of the twenty- eighth session of this august Assembly. We are particularly happy to see you preside over the deliberations of this session because both your country and mine are dedicated to world peace; both realize that it is only under conditions of peace that our cherished aspiration of improving the living standards and the general welfare of our people can be achieved.
30.	This session has on its agenda a number of items of great significance, not only to the countries that we have been accustomed to describe as the third world — of which your country and mine are a part — but to the world community as a whole. I have no doubt that your qualities as a statesman and your varied and rich experience as a diplomat will assist you in steering the course of this session to a successful and fruitful end. My delegation wishes you every success in the discharge of the great responsibility entrusted to you.
31.	I should also like to take this opportunity to express the appreciation of my delegation for the able manner in which your predecessor conducted the affairs of the twenty-seventh session of the Assembly. His performance was net lacking in patience, tact and diplomacy, without which this Assembly could not hope to conduct a successful business.
32.	My delegation also wishes to express its appreciation of the work of the Secretary-General. His report to this session on the work of the Organization [A/9001] reflects a readiness and a capacity to further the interests of the world community. We are confident that he will
continue to bring to his task the resourcefulness and diligence which he has demonstrated already.
33.	We welcome the German Democratic Republic and the Federal Republic of Germany to membership in this Organization. This event not only strengthens this body but also furthers the course of detente in a region which has for many years been regarded as a major area of world conflict. It is our hope that the experience of these two States will enrich the capacity of this Organization in its efforts to make the world a better place for us all. In the same spirit, we extend a warm welcome to the Commonwealth of the Bahamas, whose presence here should remind us again that, for the purposes and aims of this Organization, no country is too small or too weak, no contribution by any Member State is too insignificant.
34.	I should like to express the appreciation of the Government and the people of Ghana for the Cocoa Agreement which provisionally came into effect on 30 June 1973. It is hoped that the signatories to the Agreement that have not yet ratified it will do so soon and that those who missed the opportunity of signing it will accede to it in due course. The difficult course through which this Agreement has passed is a symptom of a cancerous growth that continues to plague our world community: narrow national interests constantly blind us to over-all global interests. It is the hope of my delegation that the Cocoa Agreement will not be the last commodity agreement to be concluded and that it will be followed by other commodity agreements. It is only when such agreements to stabilize the prices of commodities on which the economies of developing countries largely depend have been concluded that those countries can hope for a planned and sustained economic growth.
35.	This century has seen a very significant change in the complexion of the world. Territories that were mere colonial appendages have acquired identities of their own and are endeavouring to shape their own economic destinies. They want now to establish their own economic identity within a world economic system. The question is not whether they will be able to do this, but whether they will be enabled to do so.
36.	Twenty-eight years after the Second World War we are still struggling with the problems that war left behind. The national economies of countries on both sides of the war were shattered. Years of economic effort to raise living standards to decent levels were destroyed in five years of vendetta, vindictiveness, callousness and complete disregard for the human person and, indeed, for the survival of our planet. This same war brought in its wake an event which, though salutary and justifiable in its moral significance, none the less compounded the economic problems which faced the world and which continue to do so. This event was the emergence of independent sovereign countries, expected and willing to play their part in the general effort to reconstruct the economy of our planet.
37.	What is interesting in this general effort at reconstruction is the manner in which countries capable of doing the most in this exercise have viewed the problem. Immediately after the Second World War, the Marshall Plan was established. Under that Plan, countries which were involved in the war, no matter on which side they fought, received economic assistance to reconstruct their economies. Some of the loans received under that Plan have yet to be paid back. Nevertheless, with the assistance granted, those countries have been able not only to develop booming economies but also to create a capacity to pay back loans. Countries like my own, which as colonies fought alongside the colonial Powers and their allies to preserve what we were made to believe was the dignity of the human person, have not been treated with an equal degree of concern.
38.	If I have made reference to these historical events, it is not because it is my wish to subject this august Assembly to a lecture on a subject which representatives perhaps know better than I. My intention is merely to draw attention to a difference in the performance c f the world community in two situations which my delegation considers identical in all their aspects, except in their incidence.
39.	Every year from this rostrum we are told of the ever- widening gap of relative economic growth between the developing and the developed countries; every year this Assembly is warned that this situation is inherently dangerous to world peace. It is relevant to ask, What has the world community as a whole, and particularly the rich, done to avert the inherent danger which we all, year in and year out, have foreseen and have stressed so often?
40.	In assessing our performance in this regard, one cannot help but mention a number of factors that seem to my delegation to be clear pointers to the inadequate concern which the countries with the capacity to help arrest the situation have so far shown.
41.	In the first place, almost every developing country is in debt — debt that has come about often from the so-called foreign aid, a conversion of part of the resources which have been taken from our lands and which are now reluctantly returned to us at unbelievably high rates of interest with a number of subtle strings. The huge interest on these debts has accumulated over the years, and in some cases has exceeded the principal. How can debtor countries service these debts when their economic growth falls far short of what the United Nations itself considers acceptable and desirable? How can the under-equipped world — to borrow the phrase from President Mobutu — free itself from factors not inherent in the economies of the developing countries, as some people would want us to believe, but in the nature of the world economic system dictated by the developed countries.
42.	The burden of the developing countries is not debt, stifling to economic growth though this might be; these debts are more symptoms of a sick world economic system. Developing countries take loans to improve their economies, but what do they find? The past decades have witnessed a steady rise in the price of industrial goods; against this, the prices of the primary products on which they depend for the modernization of their economies have been fluctuating downwards. In this situation it is not surprising that most developing countries are becoming perpetual debtors to developed countries with little hope of achieving economic viability. President Mobutu called on the world community to cancel the debts of the
Sahelian countries affected by the drought. I would go one step further and suggest that serious consideration should be given to suspending indefinitely or cancelling altogether debts that constitute a barrier to and hinder a reasonable and accepted rate of economic growth.
43.	This situation has been made even more complex by the present trend in the organization of the world economy into powerful economic groupings. My Government has no grudge against any decision of any group of countries to concert their economic efforts in their mutual interest. It is, however, the view of my Government that if such a group of countries, by reason of historical antecedents or by any other factors, occupies a dominant position in the world economic structure, its actions should not fail to take into consideration the general economic well-being of the entire world community. This, in the view of my delegation, should be the guiding principle of an organization such as the European Economic Community or any other economic group. It is with this understanding that we African countries have decided to enter into negotiations with the European Economic Community.
44.	In our effort to create a more equitable economic system we launched the first international United Nations Development Decade. Our stock-taking at the end of that Decade, however, showed that we were far from achieving our targets. Nevertheless, we launched the Second United Nations Development Decade. Statements made by various countries at the launching of the Decade gave rise to some optimism regarding the performance of the international community. Regrettably this hope has not been justified. The United Nations World Economic Survey, 19721 presents "a picture of unusual contrasts". While the economies of developed countries have been marked by a continued buoyancy, those of a majority of the developing countries continue to lag substantially behind targets set for the decade of the 1970s. On present performance the indications convince us that the Second Development Decade will end with its targets still unachieved.
45.	In the face of this grim reality, it is only natural that developing countries should begin to attach less and less credibility to declarations of intent by developed countries. It is for that reason that my Government advocates and pursues a policy of self-reliance.
46.	As stated in the charter of the National Redemption Council, the principle of self-reliance implies a recognition that our national regeneration depends on our own efforts, and that it is only through honest and hard work on the part of every citizen that Ghana can develop and prosper. Thus, while we welcome assistance from external sources, we are committed not to rely on foreign aid for the solution of our problems but instead to protect the wealth of the nation by active State participation aimed at capturing the commanding heights of the economy for our people.
47.	During the year world currency problems, which had been developing over a number of years, reached a high- water mark. The American dollar was devalued on two occasions and the currencies of European countries as well as that of Japan were either revalued or floated. In spite of
1 United Nations publication, Sales No. E.73.II.C.1.
the existence of international machinery for consultations on monetary matters, developed countries met to consult on a solution to the problem as though the economies of the developing countries did not form part of the international economy.
48.	In the view of my delegation, all issues, whether economic, scientific or political, have international repercussions; their solution therefore demands international consultations. These problems cannot be effectively considered for the entire world community by a group of countries, however affluent or powerful they may be. Their consideration must not exclude any country, however poor or weak.
49.	The degree of interdependence reached by our present world has internationalized almost every issue to a smaller or larger extent. Until we have recognized this reality solutions to the many problems which face the world community today will continue to elude us. If we seize the opportunity now we may yet usher in the world of plenty which we all seek.
50.	My Government would like to express its sincere appreciation to all those countries which have responded to the call to come to the assistance of countries within the Sudano-Sahelian region. We also welcome the efforts being made by the Food and Agriculture Organization and other United Nations agencies in this regard. We would however be failing in our duty if we did not point out the fact that the problem of drought, resulting in crop failures and decimation of the livestock population in the area, is not a recent one. Yet no serious effort was made to overcome it. When we consider that all the countries in the area were for many years under the colonial rule of one country or another, the manner in which the colonialist bore his "burden" in Africa becomes clearer to us. It is the view of my delegation that it would not be enough to combat the present crisis in the area. We should, and we must, formulate and execute plans which will eventually eliminate the problem altogether.
51.	In our statement from this rostrum at the twenty- seventh session of the General Assembly,  we pledged our co-operation in any efforts that would be made to ensure that humanity not only would rid itself of hunger, poverty and disease, but would live in a clean and healthy environment. In fact, we believe that efforts to eradicate hunger, poverty and disease on the one hand, and to ensure a healthy environment on the other, are supplementary to each other. We do not believe that environmental protection and industrialization are necessarily mutually exclusive.
52.	We are happy that as a result of discussions at the last session of the General Assembly the Governing Council of the United Nations Environment Programme was elected. That Council, of which my country has the privilege to be a member, has already had its first session in Geneva. My delegation wishes the Governing Council and its secretariat every success in their efforts to find a solution to a problem which is gradually becoming an issue fundamental to human existence.
53.	My Government has been following with keen interest the discussions which have been proceeding on the peaceful uses of the sea-bed and the ocean floor beyond the limits of national jurisdiction. This is an issue of universal concern to all of us. We subscribe to the basic principle guiding the discussions on this issue, namely, that the area should be exploited for the benefit of mankind as a whole. It is the view of my delegation that this principle should be used as a measure for all provisions we write into any convention governing the use of the sea-bed and the ocean floor beyond the limits of national jurisdiction. Our discussions on the issue should recognize the disparities in national endowments of scientific and technological know-how, availability of development capital and the structure of national economies. It is the hope of my delegation that the results of the work of the Committee on the Peaceful Uses of the Sea-Bed and the Ocean Floor beyond the Limits of National Jurisdiction will contribute in no small way to our work at the Third United Nations Conference on the Law of the Sea, scheduled to be held next year. There are problems, such as the limit of territorial waters and the question of land-locked and shelf-locked countries, to be solved. In the view of my delegation those problems are not insurmountable, given a willingness to accommodate and recognize each other's concerns.
54.	There is a link between the equitable economic world order that my delegation advocates and the completely free community of nations which the twentieth century demands. Peace and harmony must, however, exist in the world if freedom and justice are to be secured and maintained for all.
55.	Closer consultations among the major Powers have strengthened the atmosphere of detente and further lessened the chances of an atomic war. The end of the war in South-East Asia, coupled with the withdrawal of foreign troops from the region, has prepared the way for peace and reconstruction in an area which for over two decades has endured so much human suffering and witnessed such great material destruction. The conclusion of the treaty of accord between the two Germanys not only will widen the scope for reuniting separated families but also will, we believe, substantially lead to the relaxation of tension in Europe and foster the experiment of coexistence within the framework of different social systems.
56.	Although these developments are welcome, we cannot but feel concerned and certain trends which could have a far-reaching effect on the aims and purposes of this Organization. There has been in recent years a tendency for the big and powerful nations to seek accommodation outside the forum of this Organization. Perhaps that is because there is a growing lack of interest in the United Nations on the part of some of these big and powerful nations.
57.	The United Nations was established to ensure that the world would be saved from human suffering and senseless devastation. We have a collective responsibility to ensure this; this responsibility we can neither shirk, abdicate nor delegate. The more this forum is used, the more effective it will be in the discharge of its functions.
58.	Notwithstanding progress in decolonization, the continued existence of colonialism and racism in certain parts of the world, particularly in Africa, remains a challenge to our demand for universal freedom and justice and constitutes a potential threat to international peace and security. Freedom and the related self-assertion of human dignity are some of the most priceless human rights. No wonder that national histories abound in examples of supreme sacrifices in pursuit of these rights. Such sacrifices continue to be made in our contemporary world and will continue to be made in the cause of human dignity. We in Ghana recognize the Tightness of this cause. It is in the light of this that we are resolutely pledged to the material and moral support of the gallant freedom fighters in Africa who are still struggling to free themselves from colonialism and racism, be they under Portuguese colonial rule or under that of the racist regime of South Africa. If peaceful means were possible we would advocate them, but since the racists and the colonialists leave us with no other choice we have come to the conclusion that armed struggle is the only effective means left to us to liberate our brothers in bondage. The Chairman of the National Redemption Council and Head of State of Ghana made this commitment clear when he said at the opening ceremony of the Committee of Liberation of the Organization of African Unity [OAU] in Accra in January of this year:
"We must begin with a reaffirmation of armed struggle as the only means of liberating South Africa. This reaffirmation is important for the purposes of mobilizing all our resources for the common struggle  —  We do not accept the so-called contradiction between commitment to world peace and commitment to armed struggle for freedom in Africa. The liberation struggle is a just struggle for peace and human dignity, for there can only be a lasting peace in the world when all men are free  — "
59.	This leads me to the Portuguese Territories in Africa. At this juncture I should like to pay a tribute in this forum to Amilcar Cabral, a victim of the pernicious system he sought to eradicate. Ghana deeply mourns him, particularly because it was shortly after the twenty-first session of the Committee of Liberation in Accra that he met his death at the hands of a cruel assassin. Amilcar is dead, but the spirit that motivated his dedication still lives on. He has become a martyr, not only in the cause of his own country but in that of the entire African continent. There may be many like him who may fall in the course of the struggle; but neither torture nor death shall deter us. We shall fight on till victory is won.
60.	The Government and people of Ghana rejoice at the independence of Guinea-Bissau. We wish that independent State every success and look forward to co-operating with it in OAU and, we hope, in the very near future in this Organization.
61.	My delegation now urges this Organization to address itself urgently to the question of the illegal occupation by Portugal of part of the territory of Guinea-Bissau, in the light of the threat to international peace which that illegal situation poses.
62.	Portugal has sought to justify its oppression of other human beings by legal arguments and by arguing the efficiency of its administration. It has sometimes pointed a deriding finger at independent African countries. I should like to point out with emphasis that the peoples of Africa are not necessarily claiming a superior ability to order their own affairs. What they are demanding is a right to be human beings and to be respected as such. We no longer wish to be fed and nurtured by benevolent foster mothers; we demand the right to order our own destiny, make our own mistakes, suffer their consequences and learn from them. This is Africa's case. In our struggle to achieve our objective there will be no compromises; there will be no limit to the sacrifices we are prepared to make.
63.	In this regard I should like us to remember those 400 men, women and children who were brutally murdered in the villages of Wiriyamu and Chawola by Portuguese troops. Africa will always remember them among its sons who laid down their lives that the peoples of the continent of Africa might live in freedom and dignity. If there are any among us who seek evidence of Portuguese brutality in the Territories under Portuguese domination, this should be sufficient.
64.	In the face of such brutalities, we cannot but express our grief and deep regret that the NATO allies that are Members of our Organization continue to supply arms to Portugal. It should now be obvious to them that the arms supplied are the very ones which Portugal has used, and continues to use, to perpetrate unspeakable atrocities against humanity. We appeal to these allies, in the name of humanity, to cease forthwith supplying arms to Portugal.
65.	We appeal for more than that. We call on all the Members of this Organization to demonstrate their abhorrence of the inhuman policies of Portugal by limiting or severing contact with the Portuguese authorities. We call for this isolation because it could well be that it would be only through such universal disapproval that Portugal would come to realize the folly of its actions.
66.	In 1972 Portugal announced constitutional changes in the Portuguese African colonial Territories. While taking note of these changes, my delegation would like to make it clear to Portugal that what-4he peoples still under its domination demand is not a sham constitution gratuitously conferring a measure of internal self-government; what they demand, with the backing of the rest of Africa, is that Portugal should recognize their right to self-determination and sovereignty. On this there will be no compromise.
67.	The situation in Zimbabwe, where illegality has been enthroned, continues to cause a great deal of concern to my Government. This is particularly so having regard to the frustration caused by the violations of the sanctions imposed by this Organization.
68.	We were saddened and disappointed when a Member of this Organization, who with others was charged with the primary responsibility for ensuring world peace, passed a law legalizing the importation of chrome which this Assembly, with the consent of that same country, had outlawed. We are happy to note that a repeal of that law now appears imminent. My delegation would go further and suggest that that Government should go a step further by closing down the propaganda office that it now permits the usurpers of Zimbabwe to maintain under its protection.
69.	Sanctions need to be strengthened and made all- embracing, and no breaches of any kind should be allowed. The excuse often given for breaches of sanctions is that they have not worked. In the view of my delegation, if they have not worked, it is because certain Members of this Organization have ensured that they should not and will not work.
70.	In recent times there have been certain developments in Zimbabwe which should give cause for even greater concern. I refer to secret trials, imprisonments and executions of African nationalists and others, under the so-called Southern Rhodesian Terrorist Act. How many such secret trials, unknown to the outside world, may have ended in the execution of Zimbabwe Africans, and perhaps other nationalists, as well. What my delegation wishes to ask is, What does the United Kingdom Government intend to do to stop these illegal and arbitrary acts in a Territory that still remains its primary responsibility? Secondly, what does this Organization intend to do, if only on grounds of concern for human rights? The United Kingdom Government as the administering Power has the duty to intervene to prevent further illegalities, and this Organization has a responsibility to bring all its resources and authority to bear on the matter in order to ensure that African lives are not sacrificed in the consolidation of illegality.
71.	A Canadian YMCA document entitled "Investment in Oppression: southern Africa today bears the seed of the next decades' Viet-Nam" states:
"Racial wars are already in progress in the Portuguese colonies. The Rhodesian regime faces growing African hostility. The unequivocal rejection by the African population of the attempted British-Rhodesian settlement has demonstrated to the world the intensity of the Africans' rejection of the white minority regime. An eventual eruption of violence there seems evermore likely. The status of Namibia is far from being settled. The potential for a violent upheaval in southern Africa is undeniable although the strength of the regime suggests that any struggle would be a long and bloody one, if there were no international intervention or mediation."
72.	For more than a decade, this Assembly has adopted resolutions condemning apartheid, racial discrimination and colonialism which Portugal and South Africa and the racist regime of Southern Rhodesia have resolutely defied. These three countries have placed themselves outside the pale of civilized behaviour and the time has come for the international community to show its deep displeasure by ostracizing them. We consider it appropriate that NATO members show their commitment to the self-determination of all African peoples by excluding Portugal from their military and defence alliance. Portugal needs NATO more than NATO needs Portugal, and there is no doubt that meaningful action to exclude Portugal would have a telling effect on its attitude.
73.	Furthermore, sanctions should not only be intensified against Rhodesia; they should also be extended to South Africa and Portugal. If we believe in the United Nations as a forum that brings together all races and creeds to work together to improve living conditions on this planet, we are in honour bound to exclude countries which despise the basic principles of the United Nations from economic, social, cultural and political fellowship.
74.	Never in the history of the United Nations have so many Member States walked out of a General Assembly debate as they did last Friday [2141st meeting], as a mark of their total rejection of the racist policies of the Vorster regime of South Africa. South Africa cannot fail to see the utter contempt in which the rest of the world holds its policies. In its own interest, it is called upon to change those policies forthwith. It should be forcefully reminded that those who make peaceful evolution impossible, make violent revolution inevitable.
75.	By the decision of this Assembly, South Africa has been isolated from international sports because of the operation of apartheid even in sports [resolution 2775 D (XXVI)]. In an attempt to break that isolation, South Africa announced reforms in sports which it told the world were aimed at removing apartheid in sports. South Africa's intention, however, was to throw dust into the eyes of the rest of the world. That intention becomes clear when we read a report in the issue of The Times of Wednesday, 30 May, to the effect that the Government of South Africa had "confirmed that it had stopped multiracial football matches which were being played without fuss between factory and schoolboy teams at Newcastle in Natal". In its issue of 20 June, The Times carried a report from Michael Knipe, disclosing that the African members of a multiracial team that had played in London "had to act as porters for the team".
76.	That is the extent to which South Africa is prepared to go in its deception of the rest of the world community. From this rostrum, my delegation urges this world body not to allow South Africa to take international public opinion for a ride.
77.	When this obnoxious system produces a reaction from South Africans and non-Africans who still have a conscience, South Africa takes refuge behind its laws, ironically described as "terrorist laws".
78.	The whole world was shocked when in September it was rudely awakened by news of the cold and ruthless murder of 11 Africans at Carletonville. Sharpeville, and the helplessness and the agony it stands for, was painfully recalled. South Africa lost no time in shedding crocodile tears of phoney regret, while giving notice that it would resist any effort by the international community to reach at the truth of those senseless murders, which have become the hallmark of the apartheid regime. Surely, the next of kin of the helpless victims reject any expressions of sympathy from those who secretly organized and are a party to the murders. My Government will never be satisfied with any inquiry conducted solely by the racist regime to justify the actions of the murderers. My Government will be satisfied only with an inquiry internationally conducted, or conducted under United Nations auspices, that will have the objective of bringing the murderers to a speedy trial and that will indicate measures to avoid such murders in future.
79.	At its 1682nd meeting the Security Council authorized the Secretary-General  —  in paragraph 5 of its resolution 323 (1972) — to continue his consultations on the status of Namibia. At the time that resolution was adopted some of us were sceptical about the value of such consultations. Now the Secretary-General's report to the Security Council on his consultations has justified that scepticism. It has supported our contention that the conditions for dialogue with South Africa do not exist. That is why my delegation supports the consensus reached by the United Nations Council for Namibia at its 167th meeting, held on 27 March this year, opposing further contacts with South Africa on the grounds that: "To maintain contacts with the South African regime would mean an acceptance of its policy on the part of the United Nations.. .". 
80.	It is time to remind the South African regime, without mincing words, that it is the inhabitants of Namibia themselves who must decide their future, and certainly not South Africa; that the people of Namibia have so decided on that future; and that they have decided on independence. If South Africa claims that it does not wish to impose a settlement on Namibia, let it accede to the clear wishes of the people and withdraw from the Territory now, today.
81.	The Namibian problem is not an intractable one. It is intractable only in South African eyes. It is not a complicated issue. It is an issue similar to that which faced any of the Second World War Mandated Territories. Mandatory Powers have withdrawn and conceded independence to the indigenous peoples. South Africa is called upon to follow that example and grant independence to the people of Namibia. We do not accept that protracted discussions should be held in a situation where the solution is clear: independence for the people of Namibia, now. If South Africa has no designs whatsoever with respect to any part of Namibia's territory, let it back that assertion by withdrawing from Namibia forthwith. The people of Namibia do not want to appear to be subsidized by apartheid money, made bloodier by the death of the martyrs of Sharpeville and Carletonville. They demand independence to enable them to exploit their own natural resources for the benefit of their own people. South Africa has no duty in Namibia other than to pack up and quit that Territory.
82.	The real representatives of Namibia do not want a dialogue with Vorster. They reject murderous hands and the deadly gifts they carry. The only discussion permissible is one with Sam Nujoma, leader of the South West African People's Organization, and his colleagues about the immediate transfer of power. That is South Africa's only duty in Namibia, and if it had any honour South Africa would perform that duty right away.
83.	The world community continues to express concern over the arms race; yet the report of the Conference of the Committee on Disarmament to the twenty-eighth session of the General Assembly [A/9141-DC/236], like its predecessors, does not indicate any prospect of a break-through. In the meantime, the stockpiling of armaments, particularly nuclear and biological weapons, continues, and that in spite of the significant relaxation in the international situation which all of us have noted. Agreement on a nuclear test ban in the atmosphere and in outer space  was reached 10 years ago. Since then there has been no progress towards an agreement on a complete test ban. In fact, the partial-test ban Treaty has not yet gained universal accession. France, for example, continues to plan to carry out atmospheric tests in the Pacific, in the face of vigorous opposition from all the countries in the area, which stand in great danger of being affected by the radiation from such tests, and against the ruling of the International Court of Justice. 
84.	The view of my Government is that the issue of disarmament, like many issues facing our present international community, is of universal concern. It is of concern both for the militarily powerful and for the militarily weak. That is why my delegation supported the decision to hold a world disarmament conference, adopted at the twenty-seventh session of the General Assembly [resolution 2930 (XXVII)].
85.	It is the hope of my delegation that the militarily powerful nations, which as permanent members of the Security Council have the primary responsibility for safeguarding world security, will recognize the general obligation of the world community as a whole to ensure world peace. It is hoped that they will, in recognition of the general world concern over the disarmament issue, co-operate with the Special Committee on the World Disarmament Conference set up by the twenty-seventh session of the General Assembly [resolution 2930 (XXVII)] to make the envisaged Conference a success. Even if such a conference achieved nothing at all — and in the view of my delegation there is much that it could achieve — it would serve to emphasize the general world concern over the issue of disarmament.
86.	My Government views the outbreak of fresh fighting in the Middle East with a great deal of concern. It is our view that in this situation the question of who attacked first is less relevant than the lesson which the new development emphasizes.
87.	Since 1967 Arab lands have been occupied by Israeli forces. For an even longer period the Palestinians have remained refugees, dependent on international charity, with no hope that their plight will be relieved. Hurt national pride and human suffering have combined to give rise to the situation which we are now witnessing in the Middle East. Until the Israeli forces have withdrawn from the Arab territories occupied by Israel during the 1967 war, and until the plight of the Palestinian has been relieved and the security of all States in the area has been assured, the Middle East will continue to be a hotbed of threats to peace in the area, as well as to international peace. My delegation urges this Organization to redouble its efforts to reach a settlement in the area which will restore national pride, human dignity and security to all concerned. The Government of Ghana would be willing to lend its assistance to any initiatives to that end.
88.	If this Assembly were to commit itself to the goals that we have enumerated, if the membership were to pledge support to the realization of those goals, then we might yet live to see a world not only of sovereign States in which there was an equitable sharing of economic resources but also a world of plenty and a world of freedom and justice.
89.	I wish the twenty-eighth session of the Assembly success.